UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1119


WARREN KATZ,

                Plaintiff – Appellant,

          v.

HOLLAND AND KNIGHT, LLP.; THOMAS M. BROWNELL, Esq.; JOCELYN
W. BRITTIN, Esq.,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-01106-TSE-IDD)


Submitted:   July 22, 2010                 Decided:    July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Katz, Appellant Pro Se.    John Thorpe Richards, Jr.,
Robert P. Trout, TROUT CACHERIS, PLLC, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Warren   Katz   appeals       the   district   court’s     order

dismissing his civil action based on res judicata.             We have

reviewed the record and find no reversible error.          Accordingly,

we affirm for the reasons stated by the district court.            Katz v.

Holland & Knight, LLP, No. 1:09-cv-01106-TSE-IDD (E.D. Va. filed

Jan. 8, 2010 & entered Jan. 11, 2010).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                    2